Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-16 are currently pending.

Response to Amendment
The amendment filed January 12, 2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 12, 2021. 
Claims 1-16 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 4,703,699), in view of Wine (US 1,818,370 A) and Johnstone et al. (US 4,782,762 A).
Regarding claim 1, Hill (US 4,703,699) teaches (Fig. 1-2 and 5): a first side sheet assembly (22), wherein the first side sheet assembly (22) comprises: a first side sheet (42) (col. 1, line 64 - col. 2, line 10), wherein the first side sheet (42) has a length along a first axis (annotated Fig. 5 below) and a 
Hill further teaches removing a plurality of portions of the first side sheet according to a pattern (Fig. 2 and 5) from a first single metal plate (col. 3, lines 37-41), but does not explicitly teach that the first side sheet comprises one or more truss structures formed by the removal.
However, Wine teaches (Fig. 1 and 12): a cross bearer (11-13) for a railway car with one or more truss structures (13) formed according to a pattern.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the holes of the first side sheet to be triangular and form one or more truss structures, as taught by Wine, in order to further strengthen the side sill with sufficient strength to withstand vertical loads while minimizing the weight of the side sheet assembly.
Hill further does not explicitly teach that the top chord is welded to a top portion of the first side sheet. However, Johnstone teaches (Fig. 9): A railway car with a top chord (65) and a side sill (69) welded to a cover plate (67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to include a top chord as a separate part from the side sheet, as taught by Johnstone, and weld it to the side sheet, in order to further strengthen the side sheet and enable ease of assembly with the other structural components.
Regarding claim 2, Hill, Wine, and Johnstone teach the elements of claim 1, as stated above. Hill further teaches (Fig. 1-2 and 5): a second side sheet assembly (22), wherein the second side sheet assembly (22) comprises: a second side sheet (42), wherein the second side sheet (42) has a length along the first axis (annotated Fig. 5 below) and a width along the second axis perpendicular to 
Hill further teaches removing a plurality of portions of the second side sheet according to a pattern (Fig. 2 and 5) from a second single metal plate (col. 3, lines 37-41), but does not explicitly teach that the second side sheet comprises one or more truss structures formed by the removal.
However, Wine teaches (Fig. 1 and 12): a cross bearer (11-13) for a railway car with one or more truss structures (13) formed according to a pattern.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the holes of the second side sheet to be triangular and form one or more truss structures, as taught by Wine, in order to further strengthen the side sill with sufficient strength to withstand vertical loads while minimizing the weight of the side sheet assembly.
Hill further does not explicitly teach that the top chord is welded to a top portion of the second side sheet. However, Johnstone teaches (Fig. 9): A railway car with a top chord (65) and a side sill (69) welded to a cover plate (67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to include a top chord as a separate part from the side sheet, as taught by Johnstone, and weld it to the side sheet, in order to further strengthen the side sheet and enable ease of assembly with the other structural components.
Regarding claim 3, Hill, Wine, and Johnstone teach the elements of claim 2, as stated above. Hill further teaches (Fig. 1-2 and 5): two bulkhead end assemblies (34, 36) at opposite ends of the 
Regarding claim 4, Hill, Wine, and Johnstone teach the elements of claim 1, as stated above. Hill further teaches (Fig. 1-2 and 5): the pattern comprises one or more series of removal portions (44); wherein the orientations are reflections about the second axis of the first side sheet (Fig. 2 and annotated Fig. 5 below).
Hill does not explicitly teach that the one or more series of alternating removal portions are triangular and that its pattern form one or more truss structures with alternating orientations.
However, Wine teaches (Fig. 1 and 12): a cross bearer (11-13) for a railway car with one or more truss structures (13) formed according to a pattern with alternating orientations.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the holes of the first side sheet to be triangular and forming one or more truss structures with alternating orientations, as taught by Wine, in order to further strengthen the side sill with sufficient strength to withstand increased vertical loads while minimizing the weight of the side sheet assembly.
Regarding claim 5, Hill, Wine, and Johnstone teach the elements of claim 1, as stated above. Hill further teaches (Fig. 1-2 and 5): the pattern is symmetric across the second axis (annotated Fig. 5 below) along a midpoint of the first side sheet (Fig. 2).
Regarding claim 6, Hill, Wine, and Johnstone teach the elements of claim 1, as stated above. Hill does not explicitly teach that the density of removed portions of the first side sheet is not uniform across the first side sheet and the density is based on an anticipated load distribution on the first side sheet assembly.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the holes of the side sheet to be triangular with non-uniform densities, as taught by Wine, in order to further strengthen and adapt the side sill with sufficient strength to withstand a variety of vertical loads across the well frame while minimizing the weight of the side sheet assembly.
Regarding the limitation that the removed density is “based on an anticipated load distribution on the first side sheet assembly”, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, Hill, Wine, and Johnstone teach the elements of claim 1, as stated above. Hill further teaches (Fig. 1-2): one or more support structures (60, 62) welded to a portion of the first side sheet assembly (22) , wherein the one or more support structures (60, 62) increases the load capacity of the railcar frame proximate the one or more support structures (60, 62).
Regarding claim 9, Hill teaches (Fig. 1-2 and 5): A method, comprising: providing a first side sheet (42) having a length along a first axis (annotated Fig. 5 below) and a width along a second axis perpendicular to the first axis (annotated Fig. 5 below).
Hill further teaches removing a plurality of portions of the first side sheet according to a pattern (Fig. 2 and 5) from a first single metal plate (col. 3, lines 37-41), but does not explicitly teach that the first side sheet comprises one or more truss structures formed by the removal.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the holes of the first side sheet to be triangular and form one or more truss structures, as taught by Wine, in order to further strengthen the side sill with sufficient strength to withstand vertical loads while minimizing the weight of the side sheet assembly.
Hill further teaches a first top chord (annotated Fig. 5 below) at a top portion of the first side sheet (42), and a first side sill (48) welded to a bottom portion of the first side sheet (42), but does not explicitly teach welding the top chord to a top portion of the first side sheet.
However, Johnstone teaches (Fig. 9): A railway car with a top chord (65) and a side sill (69) welded to a cover plate (67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to include a top chord as a separate part from the side sheet, as taught by Johnstone, and weld it to the side sheet, in order to further strengthen the side sheet and enable ease of assembly with the other structural components.
Regarding claim 10, Hill, Wine, and Johnstone teach the elements of claim 9, as stated above. Hill further teaches (Fig. 1-2 and 5): providing a second side sheet (52) having a length along a first axis (annotated Fig. 5 below) and a width along a second axis (annotated Fig. 5 below) perpendicular to the first axis (annotated Fig. 5 below); and welding the second side sheet (42) to a second side sill (48) to form a second side sheet assembly (22) of the frame of the railcar; and coupling the first side sheet assembly (22) and the second side sheet assembly (22) together (Fig. 1).
Hill further teaches removing a plurality of portions of the second side sheet according to a pattern (Fig. 2 and 5) from a second single metal plate (col. 3, lines 37-41), but does not explicitly teach that the second side sheet comprises one or more truss structures formed by the removal.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the holes of the second side sheet to be triangular and form one or more truss structures, as taught by Wine, in order to further strengthen the side sill with sufficient strength to withstand vertical loads while minimizing the weight of the side sheet assembly.
Hill further does not explicitly teach that the top chord is welded to a top portion of the second side sheet to form a second side sheet assembly of the frame of the railcar. However, Johnstone teaches (Fig. 9): A railway car with a top chord (65) and a side sill (69) welded to a cover plate (67).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to include a top chord as a separate part from the side sheet, as taught by Johnstone, and weld it to the side sheet, in order to further strengthen the side sheet and enable ease of assembly with the other structural components.
Regarding claim 11, Hill, Wine, and Johnstone teach the elements of claim 10, as stated above. Hill further teaches (Fig. 1-2 and 5): welding two bulkhead end assemblies (34, 36) at opposite ends of the lengths of each of first side sheet assembly and second side sheet assembly (Fig. 1-2), wherein the bulkhead end assemblies (34, 36) are each are welded to each of the first side sheet assembly (22) and the second side sheet assembly (22) (Col. 3, lines 25-26).
Regarding claim 12, Hill, Wine, and Johnstone teach the elements of claim 9, as stated above. Hill further teaches (Fig. 1-2 and 5): the pattern comprises one or more series of removal portions (44); wherein the orientations are reflections about the second axis of the first side sheet (42) (Fig. 2 and annotated Fig. 5 below).

However, Wine teaches (Fig. 1 and 12): a cross bearer (11-13) for a railway car with one or more truss structures (13) formed according to a pattern with alternating orientations.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the holes of the first side sheet to be triangular and forming one or more truss structures with alternating orientations, as taught by Wine, in order to further strengthen the side sill with sufficient strength to withstand increased vertical loads while minimizing the weight of the side sheet assembly.
Regarding claim 13, Hill, Wine, and Johnstone teach the elements of claim 9, as stated above. Hill further teaches (Fig. 1-2 and 5): the pattern is symmetric across the second axis (annotated Fig. 5 below) along a midpoint of the side sheet (Fig. 2).
Regarding claim 14, Hill, Wine, and Johnstone teach the elements of claim 9, as stated above. Hill does not explicitly teach that the density of removed portions of the first side sheet is not uniform across the first side sheet and the density is based on an anticipated load distribution on the first side sheet assembly.
However, Wine teaches (Fig. 1 and 12): a cross bearer (11-13) for a railway car with one or more truss structures (13) formed according to a pattern, wherein the removed triangular portions have non- uniform densities.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the holes of the side sheet to be triangular with non-uniform densities, as taught by Wine, in order to further strengthen and adapt the side sill with sufficient strength to withstand a variety of vertical loads across the well frame while minimizing the weight of the side sheet assembly.
Ex part Masham, 2 USPQ2d 1647 (1987).
Regarding claim 16, Hill, Wine, and Johnstone teach the elements of claim 9, as stated above. Hill further teaches (Fig. 1-2): welding one or more support structures (60, 62) to a portion of the first side sheet assembly (22) , wherein the one or more support structures (60, 62) increases the load capacity of the railcar frame proximate the one or more support structures (60, 62).

    PNG
    media_image1.png
    460
    602
    media_image1.png
    Greyscale


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 4,703,699), in view of Wine (US 1,818,370 A), Johnstone et al. (US 4,782,762 A), and Cummings (US 8,550,010 B2).
Regarding claim 7, Hill, Wine, and Johnstone teach the elements of claim 1, as stated above. Hill does not explicitly teach that the thicknesses of truss structures in the plane of the first and second axes within the first side sheet near one or more anticipated load points are greater than thicknesses of truss structures further away from the one or more anticipated load points, wherein the anticipated load points comprise one or more ends of the first side sheet assembly and a midpoint of the first side sheet assembly. However, Cummings teaches: A side wall sheet, wherein thicknesses in the plane of the first and second axes within the first side sheet near one or more anticipated load points are greater than thicknesses of truss structures further away from the one or more anticipated load points (col. 4, lines 29-44).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the side sheet and its truss structures to have increased thicknesses at areas with anticipated load points, as taught by Cummings, in order to reduce the weight of the railway car without compromising the strength of the side walls under load, thereby increasing the weight of the bulk material to be carried by the rail car. It would also be obvious to anticipate load points at the ends and a midpoint of the side sheet assembly since those are the locations supported by the support feet (60, 62).
Alternatively, under broadest reasonable interpretation, the supporting feet (60, 62) at the one or more ends and a midpoint of the side sheet assembly (22) (Fig. 1) can be interpreted as truss structures with increased thicknesses at the anticipated load points.
Regarding claim 15, Hill, Wine, and Johnstone teach the elements of claim 9, as stated above. Hill does not explicitly teach that the thicknesses of truss structures in the plane of the first and 
However, Cummings teaches: A side wall sheet, wherein thicknesses in the plane of the first and second axes within the first side sheet near one or more anticipated load points are greater than thicknesses of truss structures further away from the one or more anticipated load points (col. 4, lines 29-44).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Hill to modify the side sheet and its truss structures to have increased thicknesses at areas with anticipated load points, as taught by Cummings, in order to reduce the weight of the railway car without compromising the strength of the side walls under load, thereby increasing the weight of the bulk material to be carried by the rail car. It would also be obvious to anticipate load points at the ends and a midpoint of the side sheet assembly since those are the locations supported by the support feet (60, 62).
Alternatively, under broadest reasonable interpretation, the supporting feet (60, 62) at the one or more ends and a midpoint of the side sheet assembly (22) (Fig. 1) can be interpreted as truss structures with increased thicknesses at the anticipated load points.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.
Applicant argues that the proposed Hill-Wine-Johnstone combination at least failed to disclose, teach or suggest "truss structures formed within the first side sheet by removing a plurality of portions 
The examiner responds that the primary reference Hill (US 4,703,699) teaches (Fig. 1-2 and 5): Removing a plurality of portions of a first side sheet (42) according to a pattern from a single metal plate (col. 3, lines 37-41). Under broadest reasonable interpretation, the first side sheet (42) of Hill can be interpreted as a single metal plate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617